Citation Nr: 0209183	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-16 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
by reason of the need for regular aid and attendance of 
another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to July 
1945.  The veteran died in October 1993.  The appellant is 
the surviving spouse of the veteran.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1998 rating decision rendered by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to an aid and 
attendance allowance and a housebound allowance for the 
appellant as the veteran's surviving spouse.

In April 2002, the appellant and her son testified at a 
hearing before the undersigned Member of the Board sitting at 
the RO.  A transcript of this hearing is presently associated 
with the claims folder. 


FINDINGS OF FACT

1.  By a rating decision dated May 1, 2002, the RO held that 
the appellant's entitlement to additional benefits because of 
the need for regular aid and attendance of another person was 
established from February 9, 1998.

2.  Because basic eligibility for the highest available rate 
of special monthly pension has been established, there is no 
longer a controversy regarding the appellant's entitlement to 
special monthly pension.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the appellant's claim of entitlement to special 
monthly pension.  38 U.S.C.A. §§ 511, 1541, 7104, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.351, 20.101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans. 38 
U.S.C.A. § 511(a) (West 1991).

All questions in a matter which, under section 511(a) of 
title 38, United States Code, is subject to decision by the 
Secretary, shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2001).  The Board may dismiss any appeal which fails to 
allege error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.

Increased death pension benefits are payable to a veteran's 
surviving spouse who is in need of aid and attendance.  
38 U.S.C.A. § 1541(d).  If the surviving spouse does not 
satisfy the requirements to receive aid and attendance, but 
is permanently housebound, increased death pension benefits 
at a lower rate are payable.  38 U.S.C.A. § 1541(e)(1).  See 
38 C.F.R. § 3.351(f).  The Board observes that the RO held 
that the appellant was entitled to increased death pension 
benefits based on her need for aid and attendance in a rating 
decision dated May 1, 2002.  The RO's decision holding that 
the appellant is entitled to special monthly pension based on 
her need for aid and attendance has fully resolved the issue 
on appeal.  This action has also rendered the appeal of the 
claim for special monthly pension as a result of being 
housebound moot inasmuch as special monthly pension based on 
the need for aid and attendance is the higher benefit and 
payable at a higher rate.  38 U.S.C.A. § 1541(e)(1).  
Therefore, there is no longer a question or controversy 
remaining with respect to entitlement to special monthly 
pension based on either the need for regular aid and 
attendance from another person or by reason of being 
housebound.  Accordingly, the appeal is dismissed.


ORDER

The appeal of entitlement to special monthly pension for a 
surviving spouse by reason of the need for regular aid and 
attendance of another person or by reason of being housebound 
is dismissed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

